DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/8/2022 and 11/1/2022 have been considered by the examiner.
Status of Claims
Applicant's submission filed on 8/17/2022 has been entered. 
Claims 1, 3-7, and 17-26 are pending.  
Claims 2, and 8-16 have been canceled.
Claims 1, 7, 17-20 and 22-24 have been amended.
New claims 25-26 have been added.

	
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (JP 2002373862) in view of Matsuda et al (US 2006/0213900 A1) further in view of Natsuhara et al (US 2005/0184055 A1) or alternatively in view of Mashima et al (US 2006/0157472 A1).
Regarding claim 1, 3-6, 19 and 22-26  Morita teaches an unfired (green) sheet formed from 99 wt.% alumina powder (11) [0014] [0023] with a metal layer (14) printed and on the green sheet  used to form a heater for wafer processing.  Morita teaches a second green sheet (15) formed from 99 wt.% alumina powder on the first green sheet and covering the metal layer Fig 1 (as in claim 19).  The second green sheet has a hole (exposing the metal layer).
Morita does not teach the metal layer is a bulk metal film with a melting point T1  of the bulk metal film lower than a firing temperature at which a relative density of the green sheets become approximately 90% or higher by firing at the firing, or wherein the composite green sheet or combination of the first green sheet, the second green sheet and the bulk metal film exhibits a decrease in volume of the green sheets at a firing temperature T2 that depends on a material forming the bulk metal film, and wherein T2 is in a range higher than or equal to 700°C and lower than or equal to l 600°C as in claim 24, with substantially no change in volume of the metal film when fired at firing temperature T2 and melting and solidifying of the bulk metal film when fired at temperature T2 or wherein there is melting and solidifying of the bulk metal film when fired at the firing temperature, with no chemical reaction of the green sheets with the metal progressing when fired at the firing temperature and substantially no inclusion of the metal film with melting and solidifying of the metal film.   
However, Morita teaches the metal layer may be a printed metal [0014] such as tungsten.  Matsuda teaches metal layers for the same type of application and teaches bulk metal as one of a limited number of (6) types of layers as functionally equivalent to printed metal layers [0031].  Additionally, Natsuhara teaches a limited number of metal films including metal films of copper or aluminum or alloys thereof [0015] as functionally equivalent to metal films of tungsten in similar heating element applications.  Alternatively, Mashima teaches metals for heaters for the semiconductor industry [0001] that are capable of heating quickly, providing little temperature unevenness and providing less warping or sagging [0018].  Mashima teaches the desirable metals to use include aluminum, aluminum alloy, copper and copper alloy with an aluminum – copper alloy being more desirable [0036] for its high mechanical strength and excellent thermal conductivity allowing the temperature to be controlled by applied voltage or current changes.  Mashima teaches other elements may be added to the Al-Cu alloy such as magnesium, manganese, silicon and zinc may be added to the alloy.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to choose from among the limited number of possible identified choices (6) of types of metal layers to apply a bulk metal layer to the green alumina sheet of Morita as a functionally equivalent layer in place of the printed metal layer of Morita and to use aluminum or copper (as in claims 3 and 5) in place of tungsten to provide a low-radiation rate film suitable for a heater member as taught by Natsuhara.  Although Natsuhara does not specify the copper and aluminum alloy compositions of claims 4 and 6 which are dependent to claims 3 and 5 respectively, the limitation of the presence of alloys being optional in claims 3, and 5, renders the alloy composition of claims 4 and 6 optional.    Alternatively, although Mashima does not explicitly mention the exact alloys of Al-Zn-Mg, Al-Zn-Mg-Cu, Al-Si, Al-Mg, Al-Mg-Si, Al-Mn, or Cu-Zn, since Mashima discloses both aluminum alloys and copper alloys and additions of magnesium, manganese, silicon and zinc to such alloys, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try any of these combinations such as Al-Zn-Mg, Al-Zn-Mg-Cu, Al-Si, Al-Mg, Al-Mg-Si, Al-Mn, or Cu-Zn, as the metal material of Morita with an expectation of success to provide high mechanical strength and excellent thermal conductivity to the heater of Morita allowing the temperature to be controlled by applied voltage or current changes. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.  
The alumina ceramic green sheet and the aluminum or aluminum alloy or copper or copper alloy metal layer being the same as claimed would inherently meet the characteristic limitations of “wherein a melting point T1 of the bulk metal film is lower than a firing temperature T2 at which a relative density of the green sheets become approximately 90% or higher by firing such that the composite green or combination of the first green sheet, the second green sheet and the bulk metal film exhibits a decrease in a volume of the green sheets when fired at the firing temperature T2 that depends on a material forming the bulk metal film and is in a range higher than or equal to 700°C and lower than or equal to l 600°C and exhibits substantially no change in volume of the metal film when firing at firing temperature T2, wherein there is melting and solidifying of the bulk metal film when fired at the firing temperature, with no chemical reaction of the green sheets with the metal progressing when fired at the firing temperature and substantially no inclusion of the metal film with melting and solidifying of the metal film. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.

Regarding claim 7, Morita in view of Matsuda and Natsuhara or alternatively Mashima teach all of the limitations of claim 1, and Morita teaches the green ceramic sheet as 99.9 wt.% alumina [0023]. 

Regarding claim 17, Morita in view of Matsuda and Natsuhara or alternatively Mashima teach all of the limitations of claim 1, including a 99.9 wt.% alumina green sheet.  

Although Morita in view of Matsuda and Natsuhara or alternatively Mashima does not explicitly teach the green sheet material would not cause a chemical reaction with the bulk metal film to progress during the firing, the green sheet materials are the same as claimed and disclosed and would be expected to inherently possess the characteristics of not causing a chemical reaction with the bulk metal film to progress during firing.  The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.


Regarding claim 18, Morita in view of Matsuda and Natsuhara or alternatively Mashima teach all of the limitations of claim 1.  Although Morita does not explicitly teach the green sheet as flexible, no particular level of flexibility is claimed. Since every green article has a degree or measure of flexibility, however small, the green sheet of Morita may be considered inherently flexible to an extent, however small it may be. 
Regarding claim 20, Morita in view of Matsuda and Natsuhara or alternatively Mashima teach all of the limitations of claim 19 and Morita further teaches a third unfired (green) ceramic sheet (17), provided on the second green sheet a covering the hole.
Regarding claim 21, Morita in view of Matsuda and Natsuhara or alternatively Mashima teaches all of the limitations of claim 1 as set forth above.
Morita in view of Matsuda and Natsuhara or alternatively Mashima does not teach wherein the bulk metal film has a uniform thickness.
However, Morita teaches if the heater pattern does not have a uniform thickness it can cause technical difficulties [0011].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bulk metal film that is uniform in thickness as the metal layer of Morita in order to prevent technical difficulties in heating.  

Response to Arguments
Applicant's amendments and arguments filed 8/17/2022 have been fully considered.  Applicant’s amendments have overcome the rejections under 35 U.S.C 112 but applicant’s arguments in view of the amendments regarding the rejections under 35 U.S.C. 103 are not persuasive.  Applicant argues that, Morita describes a ceramic (alumina, etc.) green sheet, and a metal film formed by tungsten paste which when fired, both decrease in volume and, the tungsten paste metal film does not melt during the firing.  Applicant further argues that Matsuda describes a ceramic (alumina, etc.) green sheet, and a metal film formed by tungsten paste, or a bulk metal sheet made of aluminum or copper and in the case of the combination of the ceramic green sheet and the aluminum or copper bulk metal sheet, the volume of the ceramic green sheet does not change and the metal does not melt because no firing takes place.  Applicant argues that one of ordinary skill would not consider causing the tungsten past film to exhibit no change when fired and if the firing were to be performed with the aluminum or copper bulk metal film and they were to melt when fired, a crack or bulge would be generated in the ceramic green sheet, because the volume of the melted aluminum or copper bulk metal film would decrease and the melted aluminum or copper bulk metal film would permeate into the ceramic powder (in a state before densification) or evaporate. For this reason, one or ordinary skill in the art would not consider causing the aluminum or copper bulk metal film to melt when fired in the second asserted combination of Morita and Matsuda.  Applicant additionally asserts that since at least one claimed element is not present in the asserted combination of references, the Office Action fails to establish a prima facie case of obviousness.
In response to Applicant’s arguments, the office has shown that it would have been obvious to combine Morita, Matsuda and Natsuhara or alternatively Mashima because Matsuda teaches that bulk metals may be used as a functional equivalent of Morita’s metal coating and both Natsuhara and Mashima teach that aluminum or copper or alloys of either are used for particular reasons as set forth above in place of tungsten for the same heater applications as Morita.  The characteristics that Applicant argues, with regard to the green materials and the materials “when the product is fired” including firing and melting temperatures, are not taught are considered inherent to the materials provided while in the green state and would be inherent when fired and thus do not provide a patentable distinction over the prior art.  Therefore, Applicant’s arguments are not convincing.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shinga et al (US 5,230,138 A1) teaches Al2O3 ceramic powder material on a metal strip which may be Al or Cu that may be sintered. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784